DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11031061 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the intendent application in a narrowed scope of the patented claim, and does not contain claimed language which changes the scope for the patented claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8-11, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dunga, US 10741251 B2.

As to claim 1, Dunga discloses an apparatus (see Dunga Fig 1A) comprising: 
a memory device (see Dunga Fig 1A) comprising a plurality of sub-arrays (see Dunga Fig 10A Refs 918a and 919a); and a memory controller (see Dunga Fig 1A Ref 122) configured to: 
determine a value of a parameter of a corresponding write pulse (see Dunga Fig 16; The disclosed pulse have different durations.) for each bit of a word based (see Dunga Fig 10A Refs 920 and WL) on a relative importance of each bit (see Dunga Fig 10A Refs 918a and 919a; Distance determines relative importance.); and write each bit of the word to a corresponding one of the plurality of sub-arrays using the corresponding write pulses (see Dunga Fig 16 Refs 1601-1607).

As to claim 2, Dunga discloses the apparatus of claim 1, wherein


As to claim 4, Dunga discloses the apparatus of claim 1, wherein 
the parameter of the corresponding write pulse comprises at least one of a write current, a pulse width, or a write voltage (see Dunga Fig 16).

As to claim 5, Dunga discloses the apparatus of claim 1, wherein 
a most significant bit of the word has a higher relative importance than a least significant bit of the word (see Dunga Col 22 Lines 24-42; The closer bit is more important as it wears less.).

As to claim 6, Dunga discloses the apparatus of claim 1, wherein 
the value of the parameter of the corresponding write pulse of a most significant bit of the word (see Dunga Col 22 Lines 24-42; The further bit is more important as its RC delay needs to be accounted for.) is greater than the value of the parameter of the corresponding write pulse of a least significant bit of the word (see Dunga Fig 16).

As to claim 8, Dunga discloses the apparatus of claim 1, wherein 
the parameter of the corresponding write pulse comprises a pulse width (see Dunga Fig 16), and wherein 
The further bit is more important as its RC delay needs to be accounted for.).

As to claim 9, Dunga discloses the apparatus of claim 1, memory controller is further configured to 
determine the value of the parameter of the corresponding write pulse (see Dunga Fig 16) to satisfy a granularity (see Dunga Fig 10A Refs 918a and 919a).

As to claim 10, Dunga discloses a method comprising: 
determining by a memory controller (see Dunga Fig 1A Ref 122) a value of a parameter of a corresponding write pulse (see Dunga Fig 16) for each bit of a word based (see Dunga Fig 10A Refs 920 and WL) on bit position within the word (see Dunga Fig 10A Refs 918a and 919a); and writing by the memory controller the word to a memory device (see Dunga Fig 1A) using the corresponding write pulse for each bit (see Dunga Fig 16).

As to claim 11, Dunga discloses the method of claim 10.
Claim 11 recites substantially the same limitations as claim 2. 
All the limitations of claim 1 have already been disclosed by Dunga in claim 2 above.

As to claim 13, Dunga discloses the method of claim 10.
Claim 13 recites substantially the same limitations as claim 4. 
All the limitations of claim 13 have already been disclosed by Dunga in claim 4 above.

As to claim 14, Dunga discloses the method of claim 10.
Claim 14 recites substantially the same limitations as claim 9. 
All the limitations of claim 14 have already been disclosed by Dunga in claim 9 above.

As to claim 15, Dunga discloses the method of claim 10, wherein 
determining comprises determining the value of the parameter of the corresponding write pulse (see Dunga Fig 16) based on a relative importance of a bit position of each bit of the word (see Dunga Col 22 Lines 24-42).

As to claim 16, Dunga discloses the method of claim 15.
Claim 16 recites substantially the same limitations as claim 5. 
All the limitations of claim 16 have already been disclosed by Dunga in claim 5 above.

As to claim 17, Dunga discloses the method of claim 10.
Claim 17 recites substantially the same limitations as claim 6. 
All the limitations of claim 17 have already been disclosed by Dunga in claim 6 above.

As to claim 19, Dunga discloses an apparatus (see Dunga Fig 1A) comprising: 
a memory device (see Dunga Fig 1A) comprising a first sub-array (see Dunga Fig 12A Ref 1024) and a second sub-array (see Dunga Fig 12A Ref 1022); and a memory controller (see Dunga Fig 1A Ref 122) configured to: 
There are a plurality of words in the disclosed sub-arrays.) to the second sub-array using a third write pulse (see Dunga Fig 16) that comprises a third write energy higher than the second write energy (see Dunga Fig 16); and write a second bit (see Dunga Fig 10A Ref 918b) of the second word to the first sub-array using a fourth write pulse (see Dunga Fig 16) that comprises a fourth write energy (see Dunga Fig 16) lower than the first write energy (see Dunga Fig 16).

As to claim 20, Dunga discloses an apparatus of claim 19, wherein 
the first bit of the first word has a higher relative importance to the second bit of the first word (see Dunga Col 22 Lines 24-42), and the first bit of the second word has a higher relative importance to the second bit of the second word (see Dunga Col 22 Lines 24-42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunga, US 10741251 B2, in view of Chatradhi, US 20180130494 A1.

As to claim 3, Dunga discloses the apparatus of claim 2, wherein
the fidelity metric comprises RC delay.

Dunga does not appear to disclose at least one of mean square error or peak signal-to-noise ratio.

Chatradhi discloses at least one of mean square error or peak signal-to-noise ratio (see Chatradhi Para [0038]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Dunga, may calculate a particular metric to insure proper operations, as disclosed by Chatradhi. The inventions are well known variants of memory technologies storing data, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Chatradhi attempt to reduce false-positive reading when performing corrections (see Chatradhi Para [0028]).

As to claim 12, Dunga discloses the method of claim 11.
Claim 12 recites substantially the same limitations as claim 3. 
.


Allowable Subject Matter
Claim(s) 7 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claims 7 and 18):
the parameter of the corresponding write pulse comprises a write current, and wherein 
a bit position that is of greater relative importance is assigned a greater write current than a bit position that is of lesser relative importance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ong, US 20130301335 A1 discloses a value of a parameter of a corresponding write pulse.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 12/01/2021